Original. Certiorari.
Examinados las solicitudes y los expedientes en estos casos y oídas las partes, siendo las cuestiones envueltas en el mismo iguales sustan-cialmente a las del certiorari número 1307, Julia Blanco Géigel v. Tribunal de Apelación de Contribuciones, 61 D.P.R. 23 decidido en el día de hoy, por los motivos consignados en la opinión 'que sirve de base a la indicada decisión, se declara no haber lugar a decretar la devolución de la contribución solicitada y sé ordena la remisión del expedienté al Tribunal de Apelación de Contribuciones.